6 N.Y.2d 773 (1959)
In the Matter of the Arbitration between Uraga Dock Company, Ltd., Appellant, and Mediterranean & Oriental Steamship Corp., Respondent.
Court of Appeals of the State of New York.
Argued March 4, 1959.
Decided April 17, 1959.
Wharton Poor, David L. Corbin and R. Glenn Bauer for appellant.
Joseph M. Callahan, Joseph A. Doran, James E. Freehill and Morton Liftin for respondent.
Concur: Chief Judge CONWAY and Judges DESMOND, FULD, FROESSEL, VAN VOORHIS and BURKE. Dissent: Judge DYE.
Order affirmed, with costs; no opinion.
Judge DYE dissents and votes to reverse upon the ground that the contract never became effective because of the failure to make the initial payment upon the terms and within the time provided. Proceedings to compel arbitration presuppose the existence of a valid and enforcible contract (Matter of Kramer & Uchitelle, 288 N.Y. 467).